Case 1:19-cr-20085-MGC Document 58 Entered on FLSD Docket 01/30/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-20085-CR-COOKE

  UNITED STATES OF AMERICA,

  vs.

  GEORGE FERRER SANCHEZ,

                 Defendant.
                                               /

                              PRELIMINARY ORDER OF FORFEITURE

         THIS MATTER is before the Court upon motion of the United States of America (the

  “United States”) for entry of a Preliminary Order of Forfeiture (“Motion”) against Defendant

  George Ferrer Sanchez (the “Defendant”). The Court has considered the Motion, is otherwise

  advised in the premises, and finds as follows:

         On February 8, 2019, a federal grand jury returned an Indictment charging the Defendant

  in Count 3 with conspiracy to commit money laundering in violation of 18 U.S.C. § 1956(h),

  among other counts. See Indictment, ECF No. 12. The Indictment also contained forfeiture

  allegations, which alleged that upon conviction of a violation of 18 U.S.C. 1956(h), the Defendant

  shall forfeit any property, real or personal, involved in such offense, and any property traceable to

  such property. See id. at 4, ¶ 4. The Indictment alleged that the property subject to forfeiture as a

  result of the alleged offenses includes, but is not limited to:

             a. a sum equal in value to any property, real or personal, involved in the offense, or
                any property traceable to such property, which the United States will seek as a
                forfeiture money judgement against the defendant;
             b. all interests of the defendant, directly or indirectly, in any contracts with "R.I. #1";
                and
             c. all interests of the defendant, directly or indirectly, in any contracts with "R.I. #2."

         See id. at 4, ¶ 5.
Case 1:19-cr-20085-MGC Document 58 Entered on FLSD Docket 01/30/2020 Page 2 of 4



         On August 13, 2019, the Court accepted the Defendant’s guilty plea to Count 3 of the

  Indictment. See Plea Agreement ¶ 1, ECF No. 30. In support of the guilty plea, the Defendant

  executed a Factual Proffer, and the Court found that there was a factual basis to support the

  Defendant’s conviction. See Factual Proffer, ECF No. 31. The United States Probation Office has

  since conducted a presentence investigation. See Presentence Investigation Report, ECF No. 33.

         As set forth in the Presentence Investigation Report, the total amount of funds involved in

  the Defendant’s laundering conspiracy was $5.4 million, which represents the 20 percent of the

  professional baseball contract that the Defendant received in exchange for smuggling Migrant #1

  and Migrant #2 as part of his offense. See Presentence Investigation Report ¶¶ 11-18, 24; HSI

  Special Agent Ordonez’s Declaration (“Ordonez Declaration”) ¶¶ 7-10, which is attached hereto

  as Government Exhibit A.      Therefore, based on the record in this case, the total value of the

  property involved in the offense of conviction is $5.4 million, which sum may be sought as a

  forfeiture money judgment pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure.

         A portion of the $5.4 million in smuggling funds was used to acquire (1) real property

  located at 17623 S.W. 18 Street, Miramar, Florida 33029, and (2) real property located at 8551 W.

  33 Ave., Hialeah, Florida 33018 (collectively, the “Real Properties”). See Ordonez Declaration

  ¶¶ 10-20. Consequently, the Real Properties constitute property involved in the money laundering

  conspiracy and are subject to forfeiture, pursuant to 18 U.S.C. § 982(a)(1).

         The United States has also not been able to locate all of the directly forfeitable property.

  HSI Agent Ordonez identified vehicles and other assets that may be traceable to the $5.4 million

  smuggling payment. It is the conclusion of HSI Special Agent Albert M. Ordonez that other

  directly forfeitable property cannot be located upon the exercise of due diligence; has been

  transferred or sold to, or deposited with, a third party; has been placed beyond the jurisdiction of

                                                   2
Case 1:19-cr-20085-MGC Document 58 Entered on FLSD Docket 01/30/2020 Page 3 of 4



  the Court; has been substantially diminished in value; or has been commingled with other property

  which cannot be divided without difficulty. See Ordonez Declaration, ¶ 23. Thus, pursuant to 21

  U.S.C. § 853(p), the United States is authorized to forfeit substitute property.

            Accordingly, based on the foregoing, the evidence in the record, and for good cause shown,

  the Motion is GRANTED, and it is hereby ORDERED that:

            1.     Pursuant to 18 U.S.C. § 982(a)(1), 28 U.S.C. § 2461(c), and Rule 32.2 of the

  Federal Rules of Criminal Procedure, a forfeiture money judgment in the amount of $5.4 million

  in U.S. currency is hereby entered against Defendant George Ferrer Sanchez.

            2.     Pursuant to 18 U.S.C. § 982(a)(1), 28 U.S.C. § 2461(c), and Rule 32.2 of the

  Federal Rules of Criminal Procedure, the following real properties are forfeited to the United

  States:

            17623 S.W. 18 Street, Miramar, FL 33029, which is more fully described as:

                   Lot Z27, Silver Lakes Phase III, according to the map or plat thereof, as
                   recorded in Plat Book 156, Page(s)21 of the Public Records of Broward
                   County, Florida;

                   Parcel ID No. 514030-05-2570; and

            8551 W. 33 Ave., Hialeah, Florida 33018, which is more fully described as:

                   Lot 4, Block 22, Bellagio, according to the plat thereof, as recorded in Plat
                   Book 169, Page 94, of the Public Records of Miami-Dade County, Florida;

                   Parcel ID No. 04-202-029-3060

            3.     Any duly authorized law enforcement agency may seize and take possession of the

  forfeited property according to law.

            4.     The United States shall send and publish notice of the forfeiture in accordance with

  Rule 32.2(b)(6) of the Federal Rules of Criminal Procedure and 21 U.S.C. § 853(n).


                                                     3
Case 1:19-cr-20085-MGC Document 58 Entered on FLSD Docket 01/30/2020 Page 4 of 4



          5.      The United States is authorized to conduct any discovery that might be necessary

  to identify, locate, or dispose of forfeited property, and to resolve any third-party petition, pursuant

  to Rule 32.2(b)(3), (c)(1)(B) of the Federal Rules of Criminal Procedure and 21 U.S.C. § 853(m).

          6.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this Order

  is final as to the Defendant.

          7.      The Court shall retain jurisdiction in this matter for the purpose of enforcing this

  Order, and pursuant to Rule 32.2(e)(1) of the Federal Rules of Criminal Procedure, shall amend

  this Order, or enter other orders as necessary, to forfeit additional specific property when

  identified.

          DONE AND ORDERED in Miami, Florida, this 30th day of January 2020.




                                                     4
